DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 7-12, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0081120 (“Van Ooij”).
The aforementioned references were made of record in parent application Ser. No. 14/273,567.
As to claims 1, 7, 8, 10, and 15, Van Ooij teaches a superprimer including a composition capable of coating a substrate comprising (a) bis-silane (Van Ooij, Abstract), a water soluble or dispersible polymer, such as an epoxy resin (i.e., epoxy functional resin) (Van Ooij, Abstract; [0008-0011]; [0013]; [0015]; [0128]), nanoparticles such as magnesium oxide (i.e., MgO) (Van Ooij, [0129]), and (c) an aqueous or non-aqueous solvent (Van Ooij, Abstract) (i.e., solvent-borne coating composition),
wherein examples of the bis-silane includes one or more organic functional silane, such as (XO)3-Si-(CH2)3-NH-(CH2)3-Si-(OX)3 and wherein X = CH3 (methoxy), and (XO)3-Si-(CH2)3-NH-(CH2)3- NH-(CH2)3-Si-(OX)3 (i.e., bis(trimethoxysilylpropyl) amine as required by claim 8) and wherein X = CH3 (methoxy) (i.e., bis(trimethoxysilyl)propyl]-ethylenediamine) (i.e., dipodal silane) (Van Ooij, [0119-0127]);
wherein a combination of the epoxy resin and the nanoparticles such as magnesium oxide correspond to the presently claimed first component comprising the epoxy functional resin and corrosion resisting particle;
wherein the bis-silane having an amine group correspond to the presently claimed second component comprising crosslinker as recited by claims 1, 7, 8, and 15.
Given the bis-silane, such as bis(trimethoxysilylpropyl) amine and bis(trimethoxysilyl)propyl]-ethylenediamine, in Van Ooij is identical to the crosslinker having a first functionality (i.e., amine) crosslinks with the epoxy functionality of the first component and a second functionality that self-crosslinks used in the present invention, it is clear the bis-silane in Van Ooij would be capable to function as a crosslinker having a first functionality that crosslinks with the epoxy functionality of the epoxy resin and a second functionality that self-crosslinks in the composition, wherein the amine in the bis-silane would be capable to function as the first functionality that crosslinks with the epoxy functionality of the epoxy resin, as presently claimed.
Given that the nanoparticle, such as magnesium oxide, is identical to the presently claimed corrosion inhibitor (i.e., corrosion inhibitor comprises MgO) in Van Ooij, it is clear that the magnesium oxide nanoparticles would be capable to function as a corrosion inhibitor in the composition, as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Given that Van Ooij discloses the superprimer that overlaps the presently claimed coating, including the nanoparticles and the bis-silane, it therefore would be obvious to one of ordinary skill in the art, to use the superprimer, which is both disclosed by Ooij and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Van Ooij further teaches an exemplary superprimer in accordance with the instant invention includes a silane containing coating comprising: (a) zinc dust, comprising between about 70 to about 90 weight percent of a resulting coating; (b) a dispersible resin comprising between about 10 to about 30 weight percent of the resulting coating; and (c) a silane comprising between about 0.5 to about 20 weight percent of the resulting coating (Van Ooij, [0017]), hence, it is clear that the amount of the silane is 0.5 to about 20 weight percent of the coating, with wt. % based on total solids.
Given that the nanoparticles, such as the MgO, is added to the improved superprimer (Van Ooij, [0129]).  After conversion, an amount of the nanoparticles would necessarily be more than 0 to 19.5 weight percent of the composition, which would include the presently claimed range, with weight percent based on total solids (i.e., (100-70-10-0.5)% = 19.5%).
Van Ooij further teaches another exemplary superprimer in accordance with the instant invention includes a silane containing coating comprising: (a) carbon black, comprising between about 40 to about 80 weight percent of a resulting coating; (b) a dispersible resin comprising between about 10 to about 30 weight percent of the resulting coating; and (c) a silane comprising between about 0.5 to about 50 weight percent of the resulting coating (Van Ooij, [0018]), hence, it is clear that the amount of the silane is 0.5 to about 50 weight percent of the coating, with wt. % based on total solids.
Given that the nanoparticles, such as the MgO, is added to the improved superprimer (Van Ooij, [0129]).  After conversion, an amount of the nanoparticles would necessarily be more than 0 to 49.5 weight percent of the composition, which would include the presently claimed range, with weight percent based on total solids (i.e., (100-40-10-0.5)% = 49.5%).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 2, Van Ooij further teaches the epoxy resin includes a diglycidyl ether of bisphenol A (i.e., the epoxy functional resin comprises a residue of bisphenol-A) (Van Ooij, [0013]).
Regarding claim 4, Van Ooij further teaches, the primer (i.e., superprimer) is cured at ambient temperature (Van Ooij, [0178]).
Alternatively, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Van Ooij meets the requirements of the claimed product, Van Ooij clearly meets the requirements of the present claim.  
Regarding claim 5, while the surface area is not explicitly recited, Van Ooij further teaches the nanoparticles generally having a size on the order of 0.01-500 nm (Van Ooij, [0129]).
As will be understood by those skilled in the art, a calculated equivalent spherical diameter can be determined from the B.E.T. specific surface area according to the following equation:  Diameter(nanometers)=6000/[BET(m2/g)*(grams/cm3)], as evidenced by Walters, [0040].  Given that the density of magnesium oxide is 3.58 g/mL (i.e., 3.58 g/cm3), it is clear that after conversion, the surface area of the magnesium oxide nanoparticle would be about 3.37 m2/g to about 167598 m2/g (i.e., 500 nm = 6000/[BET(m2/g)* g/cm3]; 0.01 nm = 6000/[BET(m2/g)* g/cm3)].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As to claims 9 and 11, given that Van Ooij does not disclose using another silane, that is not bis-silane, as an essential component in the composition, it is clear that the bis-silane in Van Ooij be consisting essentially of the bis-silane (i.e., dipodal silane), or the bis(trimethoxysilylpropyl) amine suggested at para. 0123 of Van Ooij. 
Alternatively, it is noted while it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”.  Further, burden is on the applicant to show that additional ingredients, if present in the prior art, would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.
A to claim 12, Van Ooij further teaches an exemplary superprimer in accordance with the instant invention includes a silane containing coating comprising: (a) zinc dust, comprising between about 70 to about 90 weight percent of a resulting coating; (b) a dispersible resin comprising between about 10 to about 30 weight percent of the resulting coating; and (c) a silane comprising between about 0.5 to about 20 weight percent of the resulting coating (Van Ooij, [0017]), hence, it is clear that the amount of the silane is 0.5 to about 20 weight percent of the coating, with wt. % based on total solids.
Van Ooij further teaches another exemplary superprimer in accordance with the instant invention includes a silane containing coating comprising: (a) carbon black, comprising between about 40 to about 80 weight percent of a resulting coating; (b) a dispersible resin comprising between about 10 to about 30 weight percent of the resulting coating; and (c) a silane comprising between about 0.5 to about 50 weight percent of the resulting coating (Van Ooij, [0018]), hence, it is clear that the amount of the silane is 0.5 to about 50 weight percent of the coating, with wt. % based on total solids.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). As such, given that Van Ooij exemplifies ranges overlapping the recited range, that such amounts of silane would be a suitable amount.
Regarding claim 16, Van Ooij further teaches the primer (i.e., superprimer) being substantially chromate-free (Van Ooij, [0003]).
Further, Van Ooij does not disclose the superprimer requiring any chromium as an essential component, it is clear that the superprimer of Van Ooij would necessarily be substantially free of chromium.
As to claim 17, Van Ooij teaches numerous examples that do not include praseodymium oxide.
As to claim 18, Van Ooij teaches numerous examples that do not include rare earth elements.
Regarding claim 19, Van Ooij further teaches a method of coating a substrate comprising applying the coating to the substrate (Van Ooij, claim 12; [0006-0007]; [0012-0013]).
	Regarding claim 20, Van Ooij further teaches a method of coating a substrate comprising applying the coating to the substrate (i.e., a substrate coated) (Van Ooij, [0004]; [0006-0007]; [0012-0013]).
Alternatively, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Van Ooij meets the requirements of the claimed product, Van Ooij clearly meets the requirements of the present claim.  
	Regarding claim 21, Van Ooij further teaches, an example of the substrate is aluminum alloy substrate (i.e., the substrate comprises aluminum) (Van Ooij, [0131]).
	Regarding claim 22, Van Ooij teaches coating on steel substrate (paras. 0131, 0152-0153).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0081120 (“Van Ooij”) as applied to claim 1, further in view of US 4,352,899 (“Tada”).
As to claim 3, Van Ooij teaches epoxy but does not teach urethane epoxy. However, it is known, from Tada, that epoxy coating compositions for metal surfaces may use a number of epoxy compounds, and teaches that urethane modified epoxy resins are particularly preferred due to high adhesion (2:55-3:30). As such, given the teaching of Van Ooij of the utility of urethane modified epoxy resin, it would be an obvious modification to use such epoxy resins in the coating composition of Van Ooij.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0081120 (“Van Ooij”) as applied to claim 1, further as evidenced by US 2012/0082843 (“Walters”) and Harris, Material for Infrared Window and Domes.
The aforementioned references were made of record in parent application Ser. No. 14/273,567.
The discussion of Van Ooij with respect to claim 1 is incorporated by reference. 
As to claim 5, while the surface area is not explicitly recited, Van Ooij further teaches the nanoparticles generally having a size on the order of 0.01-500 nm (Van Ooij, [0129]).
As will be understood by those skilled in the art, a calculated equivalent spherical diameter can be determined from the B.E.T. specific surface area according to the following equation:  Diameter(nanometers)=6000/[BET(m2/g)*(grams/cm3)], as evidenced by Walters, [0040].  Given that the density of magnesium oxide is 3.58 g/mL (i.e., 3.58 g/cm3) (as evidenced by Harris, p. 114), it is clear that after conversion, the surface area of the magnesium oxide nanoparticle would be about 3.37 m2/g to about 167598 m2/g (i.e., 500 nm = 6000/[BET(m2/g)* g/cm3]; 0.01 nm = 6000/[BET(m2/g)* g/cm3)].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0081120 (“Van Ooij”) as applied to claim 1, further in view of US 2013/0081612 (“Honda”).
The aforementioned references were made of record in parent application Ser. No. 14/273,567.
The discussion of Van Ooij with respect to claim 1 is incorporated by reference.
As to claim 6, Van Ooij does not discuss amino acids, but teaches the composition further comprising at least one of a corrosion inhibitor (Van Ooij, [0016]).
Honda teaches a film mirror including a reflective layer including silver coating and a protective coating layer in sequence from the incident side of sun light (Honda, Abstract), wherein the protective coating layer comprising an epoxy resin and a corrosive inhibitor such as a compound having an imidazole ring including histidine (i.e., amino acid) (Honda, [0093-0095]; [0099]; [0102]; [0108]).
As Honda expressly teaches, the compound having an imidazole ring including histidine is used as the corrosive inhibitor preventing a corrosive degradation of metal and acts an antioxidant or a stabilizer (Honda, [0094]; [0099]; [0102]; [0108]; [0114]).
Honda and Van Ooij are analogous art as they are both drawn to a coating comprising an epoxy resin and a corrosive inhibitor.
In light of the motivation for using the compound having an imidazole ring including histidine as disclosed by Honda as described above, it therefore would have been obvious to one of ordinary skill in the art to use the compound having an imidazole ring including histidine of Honda in the coating composition of Van Ooij, in order to provide a corrosive inhibitor that prevents a corrosive degradation of metal and acts an antioxidant or a stabilizer to the coating composition in Van Ooij, and thereby arrive at the claimed invention.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Van Ooij as applied to claim 1 above, and further in view of US 2012/0315466 (“Abrami”).
As to claims 13 and 14, while Van Ooij teaches the limitation of claim 1, Van Ooij further teaches the composition comprising a curing agent including an aliphatic amine (Van Ooij, [0016]), Van Ooij does not explicitly disclose having an amine catalyst, as presently claimed.
With respect to the difference, Abrami teaches a coating composition in the form of a liquid coating composition, such as a waterborne (WB) coating composition or solvent-borne (SB) coating composition comprising polyamine curing agent, an epoxy functional polymer (Abrami, Abstract; [0010]-0010]; [0024]; [0028]; [0031]), alkoxysilane adhesion promoting agents (Abrami, [0041]), and a tertiary amine catalyst  (Abrami, [0028]; [0031]).
As Abrami expressly teaches, the tertiary amine catalyst assists the curing reaction (Abrami, [0028]; [0031]), and is thus a catalyst.
Abrami and Van Ooij are analogous art as they are both drawn to a corrosion resistant primer coating composition (Abrami, [0035-0037]; Van Ooij, Abstract).
In light of the motivation for using the tertiary amine catalyst as disclosed by Abrami as described above, it therefore would have been obvious to one of ordinary skill in the art to use the tertiary amine catalyst of Abrami in the coating composition of Van Ooij (i.e., the second component further comprises an amine catalyst), in order to assist the curing reaction of the coating composition in Van Ooij, i.e., accelerating the curing reaction, and thereby arrive at the claimed invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764